Citation Nr: 0308173	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran had active duty from January 1952 to January 
1956.

Entitlement to service connection for hearing loss and 
tinnitus was previously denied by the Board of Veterans' 
Appeals (Board) in a decision dated March 1993.  

In a May 2002 Board decision, these claims were reopened on 
the basis that new and material evidence had been submitted.  
After reopening, the Board undertook further development of 
the veteran's claims.  

The veteran requested a hearing that was held before the 
undersigned at the RO in February 2002.


FINDINGS OF FACT

1.	 All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.	 The veteran's bilateral hearing loss is the result of 
noise exposure in service. 

3.	 The veteran's tinnitus is the result of noise exposure 
in service.


CONCLUSIONS OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Tinnitus was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


Factual Background

On the enlistment examination for enlistment into service in 
January 1952, the veteran's hearing was 15/15 on both 
whispered voice and spoken voice testing, bilaterally.  The 
service medical records indicate that the veteran was seen in 
August 1953 with complaints of ear trouble; an examiner 
reported that the veteran had very mild right external otitis 
media.  The remainder of the service medical records are 
silent with regard to any complaints or treatment for ear 
trouble, including hearing loss.  The veteran's discharge 
examination, conducted in December 1955, was negative for any 
complaints, findings, or diagnosis of disease involving the 
ears, including hearing loss.  The veteran's hearing 
(whispered voice) was 15/15 bilaterally.

VA and private treatment records, dated from October 1984 to 
June 1991, show that hearing loss was first reported in 1984. 
The report of a VA audiological evaluation conducted in May 
1990, shows mild to moderate sensory high frequency hearing 
loss in the left ear, and mild to severe high frequency 
sensory hearing loss.  A subsequent VA audiological 
evaluation, conducted in June 1991, revealed moderate high 
frequency sensory hearing loss in the left ear, and moderate 
to severe high frequency sensory hearing loss.
 
In January 1993, the veteran submitted a statement from Dr. 
James Armshaw who opined that the veteran's hearing loss was 
due to his duties as a radio operator on active duty and as a 
reservist.  The physician also opined that the veteran should 
be service-connected for this condition.  

The record also contains several statements from individuals 
who worked with the veteran or who were situated in the same 
line of work.  Those statements were offered to demonstrate a 
relationship between the veteran's duties as a radio operator 
and the development of hearing loss.  

On VA examination in April 1998, the veteran's tympanic 
membrane and external canal were reportedly within normal 
limits.  Examination of the audiogram revealed bilaterally 
symmetrical neurosensory hearing loss with discrimination of 
58 percent on the left and approximately 64 percent on the 
right.  The examiner's impression was bilateral sensorineural 
hearing loss, cochlear in nature.  

That same month, the veteran was afforded a VA ear diseases 
examination.  The examiner reviewed the claims file.  The 
veteran reported hearing problems bilaterally since being in 
the military.  History of noise exposure included loud noise 
as a radio operator, listening through earphones for signals 
for 8 or more hours at a time at loud and high frequencies.  

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
50
80
95
LEFT
40
50
55
60
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 58 in the left ear.  Based on 
diagnostic and clinical tests, moderate to profound 
sensorineural hearing loss above 500 Hertz was found in the 
right ear.  In the left ear, mild to severe sensorineural 
hearing loss above 250 Hertz was found.  Speech recognition 
scores were moderately to severely impaired in both ears, 
however, the examiner noted that theses scores might be 
affected by the veteran's history of stroke and seizures and 
might not accurately represent his auditory functioning.  

The examiner noted that the origin of the veteran's hearing 
loss was unclear.  He noted that it was possible that radio 
noise might have caused some loss, but that could not be 
substantiated without more complete information regarding the 
level of noise.  The examiner added that noise induced 
hearing loss required prolonged exposure to noise that was at 
least 85 decibels.  He concluded that it was unlikely that 
the veteran listened to radio transmissions at that level, 
but that a conclusive opinion could not be given, due to the 
lack of service records showing the loudness of the radio 
broadcasts.

In testimony at the February 2002 hearing, the veteran 
testified to experiencing hearing loss and tinnitus since 
separation from service.  He first sought treatment for this 
condition at VA Medical Center (VAMC) in Albuquerque, New 
Mexico in 1958.  He did not seek compensation for this 
condition because he was unaware of this process.  Although 
not indicated in the veteran's records, the veteran testified 
to being in combat as a radio operator on a B29 bomber flying 
missions from Japan to Korea.  Post service, the veteran was 
employed in sales.  His wife offered testimony corroborating 
that of the veteran.

In May 2002, the Board attempted to obtain medical records 
for treatment of hearing loss at the VAMCs in Albuquerque and 
Long Beach from 1958.  However, these records were not 
available, as most records prior to 1975 had been destroyed.  
Records pertaining to the veteran's hearing condition from 
the VAMCs are related to hearing aid fittings, replacements, 
and requests for eligibility for an amplified telephone.  

On VA examination in February 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
75
LEFT
15
25
40
40
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  

The VA audiologist reviewed the veteran's claims file.  A 
diagnosis of mild bilateral high frequency sensorineural loss 
of sensitivity was offered.  Speech discrimination ability 
was found to be within normal limits.  The audiologist opined 
that the veteran's hearing loss was not likely related to his 
service activities as no hearing loss or medical problems 
were noted in his medical records.

A VA physician reviewed the veteran's claims file, including 
the VA audiology report.  Noted in the report were complaints 
of bilateral hearing loss, tinnitus, and constant 
lightheadedness and vertigo.  On physical examination, the 
veteran's tympanic membrane and oracle were clear.  There was 
no evidence of disease in the ear canal or the tympanic 
membrane.  There were no masses or lesions in the oral cavity 
or neck.  The veteran's voice sounds were normal.  The 
examiner noted the veteran's audiogram results that showed a 
mild high frequency sensorineural hearing loss bilaterally, 
consistent with presbycusis for his age.  With respect to the 
veteran's bilateral hearing loss, tinnitus, and vertigo, the 
examiner reported that it was likely the veteran "received 
these injuries during his term in the armed forces."


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

There is no evidence suggesting significant post-service 
noise exposure.  Other than age and possible genetic factors, 
there is no competent evidence of record that attributes the 
veteran's bilateral hearing loss to an intercurrent cause.  
38 C.F.R. § 3.303(b).

In this case, it is not in dispute that the veteran has 
current tinnitus and bilateral hearing loss.  The veteran 
asserts that his bilateral hearing loss and tinnitus are due 
to noise exposure while serving as a radio operator on flying 
missions aboard a B29 bomber over Japan and Korea, and while 
working as a ground operator in Okinawa.  

The evidence in favor of his claim includes his testimony 
that he had experienced constant ringing in the ears and 
hearing loss since service.  The veteran is competent to 
testify to experiencing hearing loss and tinnitus problems in 
service, and his testimony constitutes competent evidence of 
a continuity of symptomatology since service.

Other evidence in favor of his claim includes the January 
1993 and February 2003 physician's opinions relating the 
current disabilities to service.

Evidence against his claim includes the lack of any 
documented disability in service, the long period after 
service when no symptoms were reported, and the April 1998 
and February 2003 audiologist's opinions.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss and tinnitus had their onset in 
service.  Under the circumstances, the veteran prevails as to 
his claims for service connection for bilateral hearing loss 
and tinnitus with application of the benefit of the doubt in 
his favor.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to tinnitus is granted. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

